Citation Nr: 0120512	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2000), was made in the November 1983 
rating decision, wherein the RO denied entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the veteran's representative has 
apparently attempted to introduce the issue of entitlement to 
an earlier effective date for the grant of entitlement to a 
TDIU evaluation.  In fact, it appears that the representative 
has attempted to recharacterize the issue on appeal to an 
earlier effective date issue.  

The only issue currently before the Board is the issue of 
whether CUE was committed in the November 1983 rating 
decision.  This issue, not the issue of entitlement to an 
earlier effective date, has been perfected on appeal.  The RO 
has not adjudicated the issue of entitlement to an earlier 
effective date (the veteran attempted to appeal the issue 
following the April 1996 grant of a TDIU rating, but his 
appeal was found to be untimely).  As the issue of 
entitlement to an effective date prior to June 29, 1995 for 
the grant of entitlement to a TDIU evaluation has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The Board notes that the issue of CUE is not inextricably 
intertwined with the issue of entitlement to an earlier 
effective date because, as will be discussed below, the issue 
of CUE in this case will be denied due to the fact that the 
veteran has failed to raise a valid CUE claim.  

As a result, this determination will have no impact on the 
disposition of the earlier effective date issue being 
referred.  That is, it will be unnecessary to reach the issue 
of whether the November 1983 decision is in fact final 
because it will be determined that no valid CUE theory has 
been raised, thus rendering the issue of finality moot in 
this case.  


FINDING OF FACT

The veteran has failed to allege any kind of error of fact or 
law in the November 1983 rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the November 1983 rating decision has 
not been presented.  38 U.S.C.A. § 5109A (West 1991); 
38 C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran sustained an 
injury to his left knee while climbing a rope ladder in 
Vietnam in 1966.  Repair of the lateral ligaments and a 
lateral meniscectomy were performed.  In November 1967 he had 
a left medial meniscectomy.  He continued to have pain, 
stiffness, swelling, and limitation of motion until June 1972 
when he underwent surgery to have his patella shaved and a 
resection of a neuroma over the medial aspect of the left 
knee.  

In December 1972 he had a total patellectomy with joint 
debridement.  In September 1973 a repeat arthrotomy of the 
left knee with excision of an osteophyte at the tibia and 
femur was performed.  

On examination in March 1974 the veteran was found to have 
severe degenerative arthritis of the left knee secondary to 
his 1966 injury, a soft tissue calcification of the right 
knee (probably secondary to a penetrating injury secondary to 
"pieces steel plating incurred in January 1970), probable 
trochanteric bursitis of the right hip since 1967, benign 
peptic ulcer disease, and essential hypertension.  

In June 1974 a Physical Evaluation Board recommended that the 
veteran was physically unfit for duty and recommended a 
rating of "50" and that he be permanently retired from the 
service.  This was based on extension of the left leg limited 
to 15 degrees, a soft tissue calcification of the right knee, 
bursitis of the right hip, and essential hypertension.  All 
of these disabilities were found to have been incurred in the 
line of duty.  

In September 1974 the RO granted service connection for post-
operative left knee instability (20 percent), soft tissue 
calcifications of the right knee (10 percent), bursitis of 
the right hip (10 percent), and hypertension (10 percent).  

In August 1979 the veteran submitted a claim for increase.  
He reported that he had been employed as a steam cleaner 
since December 1976 until May 1977, at which time he could 
not continue his employment because of the increased severity 
of his left leg, right hip, and high blood pressure.  

Records submitted with this claim include an employment-
related medical examination pertaining to the veteran's 
fitness for duty as an equipment cleaner.  The examiner 
concluded that he was unfit for duty because of a significant 
disability involving the left knee.  

On VA orthopedic examination in October 1979 the veteran 
reported that he had never been able to work since his 
discharge from the military.  

On examination, he was found to primarily have a disability 
of the left knee.  His disability was described as severe.  

VA cardiology examination in October 1979 revealed blood 
pressure of 162/120, 160/122, and 170/122.  The diagnoses 
were hypertension and arteriosclerotic heart disease with 
angina pectoris.  

In December 1979 the RO granted a 60 percent evaluation for 
arteriosclerotic heart disease (previously evaluated as 
hypertension).  The other evaluations were continued.  His 
combined disability rating was 80 percent.  This decision was 
not appealed.  

The record shows that the veteran submitted a claim for a 
TDIU evaluation in March 1982.  He contended that he had been 
found physically unfit to continue civil service employment 
and to be unfit for employment.  

Also submitted in March 1982 was an Income-Net Worth 
Statement.  The veteran appeared to deny receiving any 
income, including from SSA, by crossing out the entire 
section pertaining to income.  

Following this claim the RO received VA outpatient records 
dated from July 1981 and May 1982.  These records document 
the veteran's multiple musculoskeletal problems, but made no 
reference to his employability.  

In July 1982 a request was sent to Fort Carson Army Hospital 
for records dating from September 1981 to March 1982.  

On VA examination in September 1982 it was noted that the 
veteran had been unemployed since 1977.  It was noted that he 
had been receiving outpatient treatment at Fort Carson and 
Pete Field.  

The severity of the veteran's impairments was evaluated.  The 
diagnoses were arteriosclerotic heart disease with a history 
of a myocardial infarction, avascular necrosis of the right 
hip, status post degenerative changes and limitation of 
motion of the left knee, and status post trauma to the right 
knee with limitation of motion and subjective complaints of 
pain and instability.  No opinion as to the impact of these 
disabilities on his employment was offered.  

In December 1982 it was recommended by an Adjudication 
Officer that a TDIU evaluation be awarded.  

In March 1983 it was noted that no attempt had been made to 
verify the veteran's contention that he was found to be 
physically unfit to work, and that such verification should 
be completed prior to granting a TDIU evaluation.  

Pursuant to this development a request was eventually made to 
Fort Carson regarding his employment as an equipment cleaner.  
In May 1983 Fort Carson responded that their records only 
dated back to 1980 and that they did not have records 
pertaining to the veteran.  

In October 1983 the Director, Compensation and Pension 
Service, recommended that a TDIU be denied.  Although there 
was evidence that the veteran had been found unfit for one 
specific job at Fort Carson because of his service-connected 
knee condition, it was determined that this condition, along 
with his other service-connected conditions, did not preclude 
him from engaging in all forms of employment.  It was 
concluded that the evidence did not establish that he was 
precluded from all forms of employment because of his 
service-connected disabilities, and that a TDIU evaluation 
should therefore be denied.  

In November 1983 the RO denied entitlement to a TDIU 
evaluation.  This decision was not appealed.  

In April 1996 the RO, in pertinent part, granted entitlement 
to a TDIU evaluation, effective June 29, 1995.  

In October 1997 the veteran submitted a statement indicating 
that CUE had been committed in the RO's denial of a TDIU 
evaluation in 1983 because the evidence established that he 
had been disabled since 1979, as he was receiving disability 
benefits from the Social Security Administration (SSA) due to 
his service-connected disabilities.  

In June 1998 the RO found that a valid CUE claim had not been 
raised.  The veteran appealed, noting that he had initially 
been recommended for the TDIU award.  He went on to contend 
that the RO completely ignored the fact that he was rated as 
completely disabled by SSA since before he was medically 
retired in 1972.  

In December 1998 the RO received records from SSA.  These 
records contain a Disability Determination establishing the 
veteran's inability to work since January 1972 due to neuroma 
and chondromalacia of the left knee.  This determination was 
dated in July 1973.  A subsequent determination from April 
1983 noted that he continued to be disabled due to traumatic 
arthritis of the left knee, and degenerative arthritis of the 
right knee.  

In March 2001 the veteran's representative submitted a VA 
Form 646 appearing to allege that the issue on appeal was 
entitlement to an effective date prior to June 29, 1995 for 
the grant of entitlement to a TDIU evaluation.  The 
representative generally contended that the November 1983 
decision was not final because the RO had failed to satisfy 
its duty to assist.  

During the June 2001 videoconference hearing before the 
Board, it was contended that the "issue we're dealing with 
is not necessarily an issue of clear and unmistakable error 
but an issue of lack of a final adjudicated claim in this 
matter."  Tr., p. 2.  It was contended that an earlier 
effective date for the assignment of a TDIU evaluation was 
warranted because the 1983 decision was rendered non-final by 
the RO's failure to follow all of the requirements of 
38 C.F.R. § 3.103(a).  Tr., p. 2.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

In addition, "CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot satisfy the stringent pleading requirements 
for the assertion of CUE.  See Fugo, 6 Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

That is, he has been notified of his procedural and appellate 
rights, has been provided with the laws and regulations 
pertinent to his CUE claim, has been afforded the opportunity 
to present arguments in favor of his claim, and has in fact 
provided such arguments.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

In addition, because the resolution of the veteran's appeal 
must be based on the evidence of record and the law in effect 
at the time of the previous decisions, VA has no further duty 
to notify the veteran of the evidence required to 
substantiate his appeal or to assist him in developing 
evidence, in that no reasonable possibility exists that such 
assistance would aid him in substantiating his claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran); see also Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994) (holding that the constructive notice-
of-records rule of Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), is inapplicable to a claim of CUE in RO decision 
rendered prior to Bell because Russell requires that only the 
"law that existed at the time" of the prior final 
adjudication can be considered).  

Moreover, the facts of this case are not disputed, and no 
further evidentiary development is needed, as the veteran's 
claim, is denied as a matter of law, and, as stated above, 
the veteran has been provided with notice of these laws.  
Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  

In other words, because the veteran has failed to raise a 
valid claim of CUE, there is no reasonable possibility that 
further development of such a claim could aid in 
substantiating it.  

There is also no reasonable possibility that further 
evidentiary development could aid in substantiating his claim 
because the resolution of the veteran's appeal must be based 
on the evidence of record and the law in effect at the time 
of the previous decisions.  Porter, supra.  

CUE

There is some indication from the hearing testimony that the 
veteran wishes to withdraw his CUE claim, as demonstrated by 
the representative's contention that the claim really 
involves an earlier effective date issue rather than a CUE 
issue.  Tr., p. 2.  

However, because there is no record of the veteran consenting 
to having the representative withdraw the CUE claim on 
appeal, the Board will address the issue on the merits.  See 
38 C.F.R. § 20.204(c).  

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to the November 1983 rating decision.  

The veteran has raised no claim of CUE based on a 
misapplication of the law.  He has cited to no regulations as 
being erroneously applied.  His allegations of CUE center 
around the RO's evaluation of the evidence.  

The veteran has alleged that CUE was committed in the 
November 1983 rating decision because he met the criteria for 
a TDIU evaluation as far back as 1979.  He cited to the fact 
that he has been found disabled by SSA in support of this 
contention.  He subsequently contended that he should have 
been granted CUE because such a rating had been initially 
recommended.  He further appeared to indicate that CUE had 
been committed through the RO's ignoring the fact that he was 
rated as totally disabled by the SSA.  

The veteran's contention that CUE was committed in the 
November 1983 decision because the evidence (SSA records and 
the initial recommendation of a TDIU award) demonstrated that 
he met the criteria for a TDIU evaluation is not a valid CUE 
theory.  It is not a valid CUE claim because it is an 
argument as to how the evidence of record was weighed or 
evaluated by the RO.  

He is simply disagreeing with how the RO interpreted the 
evidence, and has offered his own interpretation of the 
evidence in support of his theory of CUE.  This cannot be a 
valid CUE theory because it amounts to no more than how the 
evidence was weighed by the RO.  Fugo, supra.  

The above CUE theory is further undermined by the evidence 
the veteran has cited to in support of the above proposition.  
As stated above, he cited to the fact that he had been found 
disabled by SSA as support for the proposition that the 
evidence showed that he met the criteria for a TDIU 
evaluation at the time of the November 1983 rating decision.  
He has also claimed that the RO completely ignored in the 
November 1983 decision the fact that SSA had found him to be 
completely disabled.

The only evidence of record at the time of the November 1983 
decision concerning the veteran's employability concerned the 
specific finding that he was unfit to perform a specific type 
of work as an equipment cleaner.  

While SSA found the veteran to be disabled from working in 
1973, the Board notes that such records were not on file at 
the time of the November 1983 rating decision.  Nor was there 
any indication at that time that the veteran was receiving 
such benefits.  In fact, the veteran appeared to deny 
receiving SSA benefits in his March 1982 Income-Net Worth 
Statement.  

Thus, his claims that SSA records established his 
unemployability at the time of the November 1983 decision, 
and that the RO ignored such evidence in denying his TDIU 
claim, are without merit because the SSA records were not on 
file at the time of the November 1983 decision.  

Therefore, the veteran's evidentiary basis (SSA records) for 
this CUE theory is without merit.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if clear and unmistakable error occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  

Further, the Board again stresses that the veteran's 
contention of CUE revolves around his disagreement with how 
the facts and evidence were evaluated by the RO.  This cannot 
constitute a claim of CUE.  See Fugo, 6 Vet. App. at 44-45.  

The Board also notes that the veteran's claims with respect 
to the SSA records raises the possible issue of CUE through 
the RO's failure to obtain SSA records.  This also cannot 
constitute a valid CUE claim.  An alleged failure in the duty 
to assist cannot serve as a basis for a claim of CUE.  Dixon 
v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994).  

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the November 1983 rating decision, 
there is no need to address the issue of CUE with respect to 
these decisions on the merits.  Fugo, 6 Vet. App. at 45.  
Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

No valid claim for CUE in the November 1983 RO rating 
decision has been presented.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

